DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 Claims 6-11 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 10, “a field in uplink control information indicating a parameter set of the 
at least one parameter set” was not described in the specification at the time the application was filed.  The specification does not appear to have a disclosure of the above claim limitation nor has applicant pointed out support in the specification for a disclosure of the above claim limitation.  

	Claim Rejections - 35 USC § 102
Claims 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0163079 A1) hereinafter “Choi”.
Regarding claims 6 and 10:
Choi discloses a terminal (Fig. 1, 110) comprising: 
a receiver (Fig. 1, 140) that receives, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped (Para. [0103]);  
a processor (Fig. 1, 155) that controls frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in downlink control information indicating a parameter set of the at least one parameter set (Para. [0105]); and 
a transmitter (Fig. 1, 175) that transmits the uplink control channel. 
 	Regarding claim 7:
Choi further discloses wherein the information related to the frequency resource includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resources (PUCCH information in Table 13; Para. [0098]-[0099], [0104]-[0105], and Fig. 7 and 8).
Regarding claim 8:
Choi further discloses wherein when the uplink control channel is transmitted over a plurality of slots, the control section controls the frequency hopping of the uplink control channel in each slot based on information indicating which is applied between frequency hopping in each slot and frequency hopping over the plurality of slots (frequency hopping pattern shown in Fig. 8, Para. [0106]-[0108]).
	Regarding claim 9:
Choi further discloses wherein when the uplink control channel is transmitted over a plurality of slots, the control section controls the frequency hopping of the uplink control channel in each slot based on information indicating which is applied between frequency hopping in each slot and frequency hopping over the plurality of slots (frequency hopping pattern shown in Fig. 8, Para. [0106]-[0108]).
 	Regarding claim 10:
Choi discloses a radio communication method for a terminal, comprising: receiving, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped;  controlling frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in uplink control information indicating a parameter set of the at least one parameter set; and transmitting the uplink control channel. (Claim features to claim 6. The same rejection is applicable.)
	Regarding claim 11:
Choi discloses a radio communication system, comprising a base station (Fig. 1, 105) and a terminal (Fig. 1, 110), wherein the base station comprises; a transmitter (Fig. 1, 125) that transmits a higher layer signaling; and a receiver (Fig. 1, 190) that receives an uplink control channel, and  the terminal comprising: a receiver (Fig. 1, 140) that receives, by the higher layer signaling, at least one parameter set each including information related to a frequency resource to which the uplink control channel is to be mapped; a processor (Fig. 1, 155) that controls frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in downlink control information indicating a parameter set of the at least one parameter set; and a transmitter (Fig. 1, 175) that transmits the uplink control channel. (Claim features similar to claim 6. The same rejection is applicable.)

Response to Arguments
Applicant’s arguments with respect to claims 6-10 with respect to Huang have been considered but are moot in view of the new ground of rejection based on a newly cited prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465